Case 1:18-cv-O7978-ALC Document 26 Filed 04/01/19 Page 1 of 2

 

BOARD oF GovERNoRs 01= THE FEDERAL REsERvE SYSTEM
WASHINGTON, DC 20551

LEC.AL DrvlsloN

April 1, 2019

BY ECF

The Hon. AndreW L. Carter, Jr.
United States District Court for the
Southern District of New York

40 Foley Square, Room 435

New York, NY 10007

Re: TNB USA Inc. v. Feder'al Rcserve Bank ofNew York, No. 18 Civ. 7978 (ALC)
Dear Judge Carter:

As counsel for the Board of Governors of the Federal Reselve System (“Board”), l
Write in response to plaintiff TNB USA Inc.’s letter to the Court of March 27, 2019 (DE 25)
(“Letter”) opposing the Board’s March 25, 2019 Motion for Leave to file a brief as amicus
curiae (DE 23) (“Motion”).

TNB opposes the Board’s l\/Iotion on three grounds, each of Which is unpersuasive
First, TNB argues that the Board’s Motion is “procedurally deficien ” because it did not
request a pre-motion conference under the Court’s Individual Rule 2A. Letter at 1. HoWever,
as the Board explained, see DE 23-01 at 3 n. 2, the Motion Was filed Without a request for a
pre-motion conference so as to interfere as little as possible With the existing agreed briefing
schedule on FRBNY’s motion to dismiss.

TNB’s timeliness argument also fails. The Board’s Motion Was filed after FRBNY’s
motion to dismiss but before TNB’s opposition Was due, and is therefore plainly timely.
Moreover, the Motion Was filed shortly after the Board’s publication of the ANPR, see DE 23-
02 at 3, 15~22 (amicus brief, describing ANPR), Which articulates the Board’s public policy
concerns that TNB alleges have affected its request for a master account With FRBNY.
Complaint (DE 1), 1111 8, 72, 73, 75 . Indeed, it is hard to discern when TNB believes the Board
should have filed its amicus brief. lt Would not have assisted the Court to file an amicus brief
before the FRBNY’s motion to dismiss, nor does the Board suspect that TNB would have
found an amicus brief filed after briefing had concluded to be any more opportune.

Indeed, in Andersen v. Leavz`rt, 2007 U.S. Dist. LEXIS 59108 at *4 (E.D,N.Y. Aug. 13,
2007), cited in the Letter at 2 n. 2, the court granted a request for leave to file an amicus brief
five months after summary judgment briefing had concluded Because no judgment had yet

 

www.fecleralreserve.gov

Case 1:18-cv-O7978-ALC Document 26 Filed 04/01/19 Page 2 of 2
2

been entered, the court held that granting the motion “will not cause unnecessary delay,”
particularly because, since the proposed brief was filed along with the motion, “the Court has
already reviewed that amicus brief.” Id. at **17-18 (emphasis in original).] Similarly, here, the
Board’s amicus brief, filed before briefing has concluded and shortly after issuance of the
ANPR, is timely.

Third, the Court should reject TNB’s suggestion that the Board’s amicus brief “offers
nothing useful for this Court.” Letter at 2. To the contrary, the amicus brief provides the Court
with the views of the agency tasked With implementing the Federal Reserve Act, the statute
upon which this dispute is 'based, and explains the Board’s public policy concerns that TNB
alleges have affected its master account request As the Ana'ersen court noted, “‘a public body
clothed with powers and duties affecting the public interest, and involved in the subject matter
presented before the court, may be entitled to the favor of appearing as amicus curiae.”’ 2007
U.S. Dist. LEXIS 59108 at *7 (quoting 4 Am. Jur. 2dAmicus Curiae § 3). TNB’s suggestion
that it needs two weeks and “a like number of pages” to respond to the amicus brief, Letter at
3, belies its argument that the filing provides nothing useful to the Court.

Nor is TNB’s suggestion that the Board is an “all[y] of [a] litigant” germane Letter at
2. “[C]ourts no longer expect an amicus brief to be completely neutral.” Lehman XS Trusi,
Series 2006-GP2 v. Greenpoini Morf. Funciing, Inc., 2014 U.S. Dist. LEXIS 11179 at *4
(S.D.N.Y. Jan.`23, 2014) (Carter, .T.); see also Ononciaga Inciian Naiion v. New York, 1997 U.S.
Dist. LEXIS 9168 at *9 (N.D.N.Y. June 25, 1997) (“[t]he fact that the Counsel of Chiefs is not
a completely neutral entity is not a sufficient reason for denial of this [amicus] motion”).
Moreover, unlike the FRBNY, the Board is the federal agency charged with setting the
monetary policy that could be affected by TNB’s business model and with implementing the
statute at issue in this litigationl The Board thus offers a unique and important perspective in
this dispute

Finally, TNB’s citation to the Court’s opinion in Lehman XS Trust does not support its
request that the Motion be denied. Letter at 2 and n. 5. In that case, the Court denied an
industry association’s motion for leave to file an amicus brief raising an issue which had
“never been raised by either party,” 2014 U.S. Dist. LEXIS 11179 at *8, and which was filed
“long after briefing in the case had ended and thus would only have the effect of delaying the
case.” Ial at *4. Here, by contrast, the Board’s timely amicus brief sets forth the unique
perspective of the federal agency charged with implementing the statutory provisions relied
upon by the parties and whose policy concerns the parties have raised as an issue affecting the
outcome of this dispute.

Accordingly, the Court should grant the Board’s Motion.

  

Respectfully submitted, (- .
v rear iii z o ;¢¢,(,,/%

vonne F. Mizusawa

Senior Counsel
cc: Counsel of Record (via ECF)

 

1 Notably, there is no suggestion in the Andersen decision that the Court contemplated
permitting a response to the amicus filing.

